     Case 2:20-cv-04218-JFW-AFM Document 21 Filed 03/26/21 Page 1 of 4 Page ID #:101




1     BRIAN BOYNTON
      Acting Assistant Attorney General
2     MICHAEL D. GRANSTON
      Deputy Assistant Attorney General
3     GUSTAV W. EYLER
      Director, Consumer Protection Branch
4     DAVID SULLIVAN
      Senior Litigation Counsel
5     U.S. Department of Justice
      Consumer Protection Branch
6            450 Fifth Street, NW, Suite 6400S
             Washington, D.C. 20001
7            Telephone: (202) 307-0516
             Facsimile: (202) 514-8742
8            Email: David.Sullivan2@usdoj.gov
      TRACY L. WILKISON
9     Acting United States Attorney
      DAVID M. HARRIS, AUSA
10    Chief, Civil Division
      DAVID K. BARRETT, AUSA
11    Chief, Civil Fraud Section
      LISA A. PALOMBO, AUSA (SBN 169119)
12           Room 7516, Federal Building
             300 North Los Angeles Street
13           Los Angeles, California 90012
             Telephone: (213) 894-4042
14           Facsimile: (213) 894-7819
             E-mail: Lisa.Palombo@usdoj.gov
15
      Attorneys for Plaintiff United States of America
16
17                             UNITED STATES DISTRICT COURT
18                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
19                                    WESTERN DIVISION
20
      UNITED STATES OF AMERICA,                    No. 20-CV-4218 JFW (AFMx)
21
                  Plaintiff,                       ORDER OF CIVIL CONTEMPT
22
                         v.                        Date: March_22, 2021
23                                                 Time: 1:30 p.m.
      GEORGE MASAAKI KIMURA,                           and
24    individually,                                Date: March 26, 2021
                                                   Time: 8:00 a.m.
25
                  Defendant.
26
27                                                 Honorable John F. Walter
28
     Case 2:20-cv-04218-JFW-AFM Document 21 Filed 03/26/21 Page 2 of 4 Page ID #:102




1           Plaintiff United States of America (the “United States”) commenced this action
2     against defendant George Masaaki Kimura (“Defendant”) by filing a civil Complaint
3     seeking an injunction pursuant to 18 U.S.C. § 1345 and the Court’s equitable powers.
4     After entry of the Stipulated Order for Permanent Injunction and Final Judgment on
5     June 5, 2020, the United States filed an Application for an Order to Show Cause Why
6     Defendant should not be held in civil contempt for violation of that Order. A Show
7     Cause hearing commenced on March 22, 2021 and further hearing on March 26, 2021.
8           NOW, THEREFORE, it is ORDERED as follows:
9     I.    FINDINGS
10          A.     Based on submissions by the United States and evidence presented to the
11    Court during the Show Cause hearing held on March 22, 2021 and on March 26,
12    2021, the Court finds Defendant in civil contempt for violating the Stipulated Order
13    for Permanent Injunction and Final Judgment entered on June 5, 2020.
14    II.   ORDER
15          IT IS NOW ORDERED that, should Defendant be found in further violation of
16    the Stipulated Order for Permanent Injunction and Final Judgment, the United States is
17    authorized to seek from this Court an award of liquidated damages for $10,000.00 per
18    violation of that Order.
19          IT IS FURTHER ORDERED that, within twenty (20) days of the entry of this
20    Order, Defendant shall provide to the United States Postal Inspection Service all current
21    bank account information and Defendant shall provide the account information for any
22    bank account Defendant opens in the future. Such information shall be provided via
23    phone call at a mutually agreeable time between the parties.
24          IT IS FURTHER ORDERED that, for a period of five years from the entry of
25    this order, Defendant shall submit a quarterly Declaration to the United States Postal
26    Inspection Service pursuant to 28 U.S.C. § 1746 stating that he has not assisted in prize
27    promotion fraud or acted as a money transmitting business or, in the alternative, provide
28
                                                  3
     Case 2:20-cv-04218-JFW-AFM Document 21 Filed 03/26/21 Page 3 of 4 Page ID #:103




1     the United States Postal Inspection Service any money transmitting devices he receives
2     that are connected with prize promotion fraud or the illegal transmission and/or transfer
3     of money. The declaration shall be in the form attached hereto as Exhibit A and the
4     declaration and any money transmitting devices that are connected with prize promotion
5     fraud or the illegal transmission and/or transfer of money shall be delivered to U.S.
6     Postal Inspection Service, P.O. Box 7404, Washington, DC 20044-7404.
7
8     IT IS SO ORDERED.
9
10           March 26, 2021
      Dated: __________________                   _________________________________
                                                  UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
 Case 2:20-cv-04218-JFW-AFM Document 21 Filed 03/26/21 Page 4 of 4 Page ID #:104




1                              UNITED STATES DISTRICT COURT
2                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
3                                     WESTERN DIVISION
4
5
     UNITED STATES OF AMERICA,                      No.: 20-CV-4218 JFW (AFMx)
6
                  Plaintiff,
7
                         v.
8
 9 GEORGE MASAAKI KIMURA,
   individually,
10
                 Defendant.
11
12
13
                                DECLARATION OF COMPLIANCE
14
            The undersigned certifies, pursuant to Section II of the Order of Civil
15
     Contempt entered by the United States District Court for the Central District of
16
     California on ______________, 2021, in the above captioned matter that:
17
     1.     Defendant has not participated in prize promotion fraud, and;
18
     2.     Defendant has not acted as a money transmitting business.
19
20
     I declare under the penalty of perjury that the foregoing is true and correct.
21
     Executed on __________________ at _________________, California.
22
23
                                                    __________________________
24                                                  George Masaaki Kimura
25
26
27
28


     Exhibit A to Order of to Show Cause   Page 1
